Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 3, 6 – 7, 9, 11, 15 – 16, 19 – 22, 24, and 26 – 27) in the reply filed on 9 September 2021 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  
“circumferentially lip” should read as “circumferentially extended lip”
Appropriate correction is required.

Claim Interpretation
Claim 11: “rotational-orientation agnostic” is taken to mean “it does not matter what [rotational] orientation the user inserts the compounding module into a coupling mechanism” Specification: [0006] & [0081] 

Claim 1: “non-rotational fashion” is taken to mean the mixing element will operationally fix to the flange of the boss upon use, after a slight rotational movement.
Specification: [0012] & [0098]

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1
Claims 2 – 3, 6 – 7, 9, 11, 15 – 16, 19 – 22, 24, 26 – 27 are invoke a means plus function because they depend on Claim 1 and do not provide sufficient structure either.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 9, 11, 15 – 16, 19, 22, 24, 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa et al. (U.S. Patent No. 8,960,999 B1 hereinafter Ochoa) in view of Fey et al. (German Patent No. 60024295 T2 hereinafter Fey). An utilized machine translation of the patent of Fey is attached.

Regarding Claim 1, Ochoa teaches a module for use with a system (figure 3: module 220 with the entire apparatus of figure 3), the module comprising: a housing defining an interior cavity (figure 7c: housing 230 defines an interior cavity) and including a boss that extends from a first end of the housing into the interior cavity towards a second opposing end of the housing (figure 7D: boss 240), the boss having an exterior surface and defining an inner bore (figure 7D: boss 240); an agitator including a base, a shaft, and a mixing element (figure 7B: agitator 250), the shaft of the agitator extending from the base and being slidable relative to the inner bore of the boss such that the agitator is movable between a fully retracted position, a partially extended position, and a fully extended position (the different positions between figure 10B and figure 11B show agitator 250 in the fully retracted and fully extended positions and any position in between is considered partially extended), the mixing element of the agitator extending from the base (figure 7B: mixing element 270).

Fey teaches on the boss including a flange extending outwardly from the exterior surface (figure 2: lower blades 410 reads on flange), the mixing element, 112f: a blade having a fin-like shape, (Ochoa is relied upon for teaching of mixing element [figure 7b: mixing elements 270]) including a portion that is configured to engage the flange of the boss in a non-rotational fashion in response to the agitator being in the partially extended position (lower blades 410 and mixing elements 270 [Ochoa figure 7B] are structurally capable of engaging each other in a partially extended position [just slightly extended is considered partially extended]).
Ochoa and Fey are analogous in the field of beverage preparation appliances with single shafted mixing elements. It would have been obvious to one skilled in the art before the effective filing date to modify the lower region of the boss of Ochoa with the lower blades of Fey in order to add more mixing blades to enhance the mixing effect.

Regarding Claim 2, modified Ochoa teaches the module (figure 3: module 220) of claim 1, wherein the mixing element is configured such that the portion of the mixing element does not engage the flange of the boss in a non-rotational fashion in response to the agitator being in the fully extended position (lower blades 410 and mixing elements 270 [Ochoa figure 7B] are structurally capable of this as the mixing elements fully clear the range of the lower blades when the agitator is fully extended).  

Regarding Claim 3, modified Ochoa teaches the module (figure 3: module 220) of claim 2, wherein rotation of the agitator in the partially extended position causes a corresponding rotation of the housing and wherein rotation of the agitator in the fully extended position does not cause a 
 
Regarding Claim 6, Ochoa teaches the module (figure 3: module 220) of claim 1. 
Modified Ochoa is silent on wherein the outwardly extending flange extends along at least seventy-five percent of the boss.  
Absent any unexpected results, it would have been an obvious matter of design choice to increase the height of the lower blades on the lower region of the boss of Ochoa in view of Fey to extend at least seventy-five percent of the length of the boss in order to further enhance mixing with a longer mixing element, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 9, Ochoa teaches the module (figure 3: module 220) of claim 1, wherein the housing includes a first sealing feature at the second opposing end of the housing and the base of the agitator includes a second sealing feature along a perimeter thereof, the first and the second sealing feature mating to seal the interior cavity when the agitator is in the fully retracted position, and wherein the first sealing feature includes a circumferentially extended bead and the second sealing feature includes a circumferentially lip (figures 7b, 7c, & 7d: sealing features 280a and 280b).

Claim 11, Ochoa teaches the module (figure 3: module 220) of claim 1, wherein the housing includes a coupler that protrudes from the first end of the housing away from the interior cavity (figure 7a: coupler 232), the coupler to be engaged by a coupling mechanism of the system (figure 3: coupling mechanism 210), the coupler having a generally circular neck (figure 7a: coupler 232’s neck is circular) 
Module 220 of Ochoa is silent on the coupler having a generally circular head that result in the coupler being rotational-orientation agnostic during coupling of the module with the coupling mechanism.
Module 520 of Ochoa teaches the coupler having a generally circular head (figure 16a: coupler 532 has a circular head) that result in the coupler being rotational-orientation agnostic during coupling of the module with the coupling mechanism (the circular head of coupler 532 is considered structurally capable of being rotational-orientation agnostic during coupling).
It would have been obvious to one skilled in the art before the effective filing date to modify the square-ish coupler and coupling mechanism of module 220 of Ochoa with the circular coupler and coupling mechanism of module 520 of Ochoa in order to ease the coupling and decoupling process through a horizontal loading process (Ochoa C22 L1 – 16).

Regarding Claim 15, modified Ochoa teaches the module (figure 3: module 220) of claim 11, wherein module 520 of Ochoa further teaches the coupler aids in preventing translation of the housing relative to the coupling mechanism of the system (coupler 532 [figure 16a] is structurally capable of preventing translation).

Regarding Claim 16, modified Ochoa teaches the module (figure 3: module 220) of claim 11, wherein the agitator is configured to be engaged by a drive shaft of the system (agitator 250 [figure 7d] 
  
Regarding Claim 19, Ochoa teaches the module (figure 3: module 220) of claim 1, further comprising a compound material positioned within the interior cavity of the housing (intended use: the preceding claim language is intended use & module 220 is structurally capable of positioning and holding a compound within its housing’s interior cavity). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 22, modified Ochoa teaches the module (figure 3: module 220) of claim 11, wherein the coupling mechanism includes a body and a pair of arms extending from the body (figure 3: coupling mechanism 210 includes a body with a pair of arms), and wherein the coupling mechanism has a generally U-shaped configuration (figure 3: coupling mechanism 210 is generally considered U – shaped), wherein module 520 of Ochoa further teaches a first one of the pair of arms including a first 

Regarding Claim 24, modified Ochoa teaches the module (figure 3: module 220) of claim 22, wherein module 520 of Ochoa further teaches the first deflectable tab includes a first protrusion extending towards the second deflectable tab and the second deflectable tab includes a second protrusion extending towards the first deflectable tab (figure 16a: protrusion 513a and 513b read on tabs that protrude and point to each other), and wherein the body of the coupling mechanism includes a third protrusion (figure 16a: wide protrusion opposite the opening of coupling mechanism 510 is considered a reading on the third protrusion) and wherein in response to the coupler being4812-9874-2772.1-5- engaged by the coupling mechanism, the first, the second, and the third protrusions of the coupling mechanism provide a three-point support contact with the coupler of the housing (figure 16a: upon connection between coupler and coupling mechanism, protrusions 513a, 513b, and the aforementioned wide protrusion provide three points of support).

Regarding Claim 26, modified Ochoa teaches the module (figure 3: module 220) of claim 24, wherein module 520 further teaches on a first and second inwardly tapered ramp surface (figure 16a: protrusions 513a, 513b have inwardly tapering ramps).
Modified Ochoa is silent on the first protrusion includes a first outwardly tapered ramp surface that leads directly into a first inwardly tapered ramp surface and wherein the second protrusion includes 
Absent any unexpected results, it would have been an obvious matter of design choice to change the shape of the protrusions of the coupling mechanism 510 by duplicating their tapered ramp surfaces so each arm has a ramp facing inwardly and outwardly in order to better secure the module (i.e. larger surface area of support) during operation, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 27, Ochoa teaches the module (figure 3: module 220) of claim 26.
Modified Ochoa is silent on the first and the second outwardly tapered ramp surfaces are at a first angle with respect to a central axis of the coupling mechanism and wherein the first and the second inwardly tapered ramp surfaces are at a second angle with respect to the central axis of the coupling mechanism, the second angle being greater than the first angle such that a decoupling force of the module from an engagement with the coupling mechanism is larger than a coupling force of the module into an engagement with the coupling mechanism.
Absent any unexpected results, it would have been an obvious matter of design choice to change the shape of the modified protrusions, aforementioned in Claim 26, of the coupling mechanism 510 by changing the angle of the ramps so both the inwardly tapered ramps are at a larger / steeper angle than both the outwardly tapered ramps in order to better secure the module during operation (i.e. requires more force to remove), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa et al. (U.S. Patent No. 8,960,999 B1 hereinafter Ochoa) in view of Fey et al. (German Patent No. 60024295 T2 hereinafter Fey) in further view of Lehmann (U.S. Patent No. 4,337,000 hereinafter Lehmann). An utilized machine translation of the patent of Fey is attached.

Regarding Claim 7, Ochoa teaches the module (figure 3: module 220) of claim 1.
Ochoa is silent on the agitator further includes a support element coupled to the base and the mixing element to aid in providing structural rigidity to the mixing element, and wherein the support element extends from the base in a manner such that the support element is perpendicular to the mixing element.
Lehmann teaches the agitator (figure 2: hub 10) further includes a support element (figures 2 & 6: blades 18) coupled to the base (figures 2 & 6: flange 14) and the mixing element (figures 2 & 6: hook 16) to aid in providing structural rigidity to the mixing element (figures 2 & 6: blades 18 are structurally capable of aiding in providing structural rigidity to the base of hook 16), and wherein the support element extends from the base in a manner such that the support element is perpendicular to the mixing element (figures 2 & 6: blades 18 extend from flange 14 and the base of the blades are perpendicular to the base of hook 16 [see figure 2]).
Ochoa and Lehmann are analogous in the field of food processing appliances with mixing coming from above. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing elements and base of Ochoa with the support blades of Lehmann in order to enhance mixing by pushing material during mixing (Lehmann C3 L49 – 55).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa et al. (U.S. Patent No. 8,960,999 B1 hereinafter Ochoa) in view of Fey et al. (German Patent No. 60024295 T2 hereinafter Fey) in further view of Gotfredsen (U.S. Patent No. 1,412,401 hereinafter Gotfredsen). An utilized machine translation of the patent of Fey is attached.

Regarding Claim 20, Ochoa teaches the module (figure 3: module 220) of claim 16, wherein the drive shaft of the system includes a main shaft portion (figure 8a: wide portion of drive shaft 214), a secondary shaft portion extending forward from the main shaft portion (figure 8a: skinnier portion below wide portion of drive shaft 214).
Ochoa is silent on a sleeve portion extending forward from the main shaft portion, the sleeve portion entirely encompassing the secondary shaft portion therein such that no part of the secondary shaft portion extends out of a forward opening of the sleeve portion.  
Gotfredsen teaches a sleeve portion extending forward from the main shaft portion (figure 1: central sleeve 26), the sleeve portion entirely encompassing the secondary shaft portion therein such that no part of the secondary shaft portion extends out of a forward opening of the sleeve portion (figure 1: no part of shaft 12 or beater 15 extends beyond the forward opening of central sleeve 26).
Ochoa and Gotfredsen are analogous in the field of drink mixers with rotation coming from above. It would have been obvious to one skilled in the art before the effective filing date to modify the bottom edge of the wide portion of the drive shaft and the inner bore (figure 7d: inner bore 242), which mates with the drive shaft, of Ochoa with the central sleeve of Gotfredsen in order to protect the drive shaft from external damage (Gotfredsen Claim 1: “protector”).

Claim 21, modified Ochoa teaches the module (figure 3: module 220) of claim 20, wherein the secondary shaft portion includes a rotation locking feature (figure 8a: rotation locking feature 218) and wherein Gotfredsen further teaches the sleeve portion (figure 1: central sleeve 26) includes a translation locking feature (figure 1: inturned lugs 28 directly above beater 15 in the fully telescoped position are considered a reading on translation locking feature as they keep the telescoping sleeves from translating up and down during operation), wherein the translation locking feature is positioned relatively closer to the main shaft portion than the rotation locking feature (the inturned lugs [Gotfredsen figure 1 element 28] are positioned at the beginning of the central sleeve [Gotfredsen figure 1 element 26] so when modified to the bottom edge of the wide portion of the drive shaft [Ochoa figure 8a element 214] the lugs would be closer to the wide portion than the rotation locking element [Ochoa figure 8a element 218]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774